Citation Nr: 1206857	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an ear disability, to include hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995 and from May 2005 to August 2006.  He served in Kuwait/Iraq from July 2005 to July 2006.  

This case was initially before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In the August 2007 rating decision, the RO granted service connection for PTSD, with an initial 30 percent rating, and granted service connection for tinnitus, with an initial 10 percent rating, both effective from August 26, 2006.  The RO also denied service connection for hearing loss and ear infection.  The October 2007 rating decision granted service connection for thoracodorsal strain and assigned an initial 20 percent rating effective from August 26, 2006.  

The Veteran disagreed with the initial ratings assigned for the service-connected PTSD and thoracodorsal strain (back disability) and disagreed with the denial of service connection for an ear disability to include hearing loss.  

During the pendency of the appeal, but before the case was transferred to the Board in February 2011, the RO issued a rating decision in January 2009 that increased the service-connected PTSD to 50 percent and increased the service-connected back disability to 40 percent, both effective from December 1, 2008.  As those awards were not complete grants of benefit sought with respect to both issues, the issues remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  

In a February 2011 decision, the Board granted an initial 50 percent disability rating for the service-connected PTSD; and, also granted an initial 40 percent disability rating for the service-connected back disability.  In a rating decision dated in March 2011, the RO incorporated the Board's February 2011 decision and assigned an effective date of August 20, 2006 for both ratings.  In light of the foregoing, the issues of entitlement to a higher disability rating for the service-connected PTSD and service-connected low back disability are no longer in appellate status or before the Board at this time.  

In April 2011, the Veteran submitted a claim of service connection for a right shoulder disability.  In a February 2012 rating decision, service connection for a right shoulder disability, claimed as right labral tear, was denied.  Although the actual paper copy of the rating decision has not yet been associated with the claims file, it can be viewed online in the Veteran's virtual claims file.  

Meanwhile, the issue of entitlement to service connection for an ear disability, to include hearing loss, was remanded back to the RO, via the Appeals Management Center (AMC), for additional development of the record.  Unfortunately, another remand is required because there has not been substantial compliance with the remand instructions.  In light of the foregoing, the issue of service connection for an ear disability, to include hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for an ear disability to include hearing loss.  

The Veteran maintains that he suffered a severe ear infection during his deployment in Iraq which lasted about a month, and which left him with a scarred tympanic membrane and resultant hearing loss and tinnitus.  The Veteran described the infection as very painful with a brown discharge and swelling.  

Although there are no service treatment records to document the Veteran's reported in-service ear infection, the Veteran is certainly competent to report symptoms of ear pain and ear drainage that he experienced during service, and there is no reason to doubt his credibility in this regard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

However, at present, there is no VA examination showing a current disability of hearing loss or a ear disability for which service connection may be established as a result of ear infections suffered in service.  For example, at VA examination in February 2007, the Veteran's only complaint with regard to his ears was difficulty hearing in groups of people and tinnitus.  Hearing on audiogram was within normal limits.  There was no active ear disease or infection of the middle or inner ear.  There were no peripheral vestibular disorders.  Some slight tympanosclerosis on the right tympanic membrane was observed, and the examiner noted that it could have been from the right ear infection sustained in service.  

Audiometric findings revealed pure tone averages of 8 in the right ear and 14 in the left ear.  His thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
10
15
10
10
20

Speech discrimination was 96 percent in the right ear and 100 percent in the left ear.

Although the evidence may show some decrease in the Veteran's hearing since service, the amount of hearing loss as shown on the VA examination does not rise to a level that would be classified as a disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Additionally, although the Veteran has documented right tympanic membrane scarring, the VA examiner did not indicate that any such scarring caused any functional limitation (other than some mild loss of hearing, which, as explained above, does not rise to the level of "disability" for VA purposes.  

However, the Veteran has provided private audiometric findings showing that the Veteran may have a hearing loss that rises to a level that would be considered a disability for VA purposes.  In addition, the private evidence also shows the Veteran may have chronic ear infections that began during service.  

Specifically, in August 2007, the Veteran's private family doctor noted on a prescription pad that the Veteran's right ear was red and scarred.  It was recommended that he see an ENT.  

A November 2007 memorandum from Dr. Hammer notes the following findings from an ENT examination:  The Veteran reported that he has had numerous ear infections since his initial ear infection in Iraq.  The report notes that the Veteran had tympanosclerosis on the right.  Audiogram revealed hearing within normal limits bilaterally.  The Veteran had tinnitus, which the examiner noted was due to the Veteran's in-service noise exposure in Iraq.  Additionally, the examiner noted that the Veteran's tinnitus revealed that there was a cochlear injury, and the examiner suspected that the Veteran would have some hearing loss due to noise exposure in the future.  The examiner also noted a diagnosis of acute otitis externa.  

A private audiogram from June 2008 shows speech discrimination was 92 percent in the right ear and 96 percent in the left ear.

A memorandum from Dr. J indicates that the Veteran had chronic ear infections and a drop in hearing, which he began noticing after service in Iraq.  Physical examination at that time, however, was normal.  The examiner noted that audiometric findings revealed hearing in the lower limits of normal in the right era and normal in the left ear.  Discrimination was 92 percent on the right and 96 percent on the left.  Tympanograms were normal.  The impression was mild sensorineural hearing loss and recurrent acute otitis media.  

Importantly, the June 2008 audiogram gives a speech discrimination score of 92 percent in the right ear, which meets the criteria for disability due to impaired hearing pursuant to 38 C.F.R. § 3.385.  

Additionally, the private examiner in June 2008 noted that the Veteran had a diagnosis of recurrent otitis media, but did not specifically relate this disability to service.  Because the Veteran is competent to state that he suffered a severe ear infection during service, and given the findings provided by private records, the matter was remanded in February 2011 to obtain an opinion to determine whether the Veteran has a current disability manifested by chronic ear infections that had its onset during service.  Importantly, the requested opinion was not limited to whether the Veteran had a hearing loss for VA purposes; but, rather, was to also include whether the Veteran had a disability manifested by chronic ear infections, or any other residuals therefrom, other than hearing loss.  

At a VA examination in July 2011, the Veteran reiterated his complaint of hearing loss and also reported a history of chronic ear infection on the right side, which began in June 2006.  The Veteran specifically noted that he suffered from a right ear infection while deployed, which lasted for approximately one month.  He reportedly experienced otalgia and otorrhea after bathing in the Euphrates.  He also noted that he has experienced chronic ear infections since that time.  With regard to his reported hearing loss, he complains of a foggy sound in the right ear, with more difficulty hearing in the right ear than the left.  He reported difficulty hearing the police radio at work and often missed phone calls.  He also reported acoustic trauma from mortar and IED blasts and indicated that he suffered a traumatic brain injury.  He immediately experienced hearing loss and tinnitus after an explosion that took place approximately 20 to 30 feet away from him.  

The Veteran also reported that he feels disoriented when he stands up too quickly, and he experiences tinnitus frequently.  

Objective findings on audiological examination were similar to those obtained previously.  The Veteran had normal hearing bilaterally from 250 through 8000 Hz.  Audiometric findings revealed pure tone averages of 16 in the right ear and 12 in the left ear.  His thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
15
LEFT
20
15
10
10
15

Speech discrimination was 98 percent in the right ear and 98 percent in the left ear.

There was no air-bone gaps detected in either ear.  Tympanometry testing found a type AS or shallow tympanogram for the right ear and a type A or normal tympanogram for the left ear.  Ipsilateral acoustic reflexes were present bilaterally from 500 through 4000 Hz.  The audiologist concluded that the Veteran's hearing was normal bilaterally, and that his tinnitus was as likely as not related to service.  

Critically, the examiner acknowledged that an opinion was requested as to whether the right tympanic membrane scarring was at least as likely as not due to in-service ear infections and whether that in and of itself was a disability or could be a cause of the chronic ear infections.  In response, the examiner indicated that deference must be made to an ear, nose, and throat physician because it was outside the scope of practice of an audiologist.  

In August 2011, the same audiologist was asked to provide an addendum to the examination report indicating that a review of the claims file had taken place in conjunction with the examination.  The examiner again responded that she could not provide an opinion as to whether the Veteran had right tympanic membrane scarring that was at least as likely as not due to in-service ear infections and/or whether that in and of itself was a disability or could be a cause of the chronic ear infections because this was outside the scope of her practice as an audiologist.  She specifically deferred to an ENT to answer this question.  

Instead of having the Veteran examined by an ENT, the RO returned the case to the Board.  Moreover, the case was returned to the Board without issuance of a supplemental statement of the case (SSOC).  It is unclear whether the absence of an SSOC was inadvertent, but regardless, the examination of July 2011 (including the August 2011 addendum) is inadequate for the purpose for which it was requested.  

The examiner was specifically requested to provide an opinion as to whether the Veteran had right tympanic membrane scarring that was at least as likely as not due to in-service ear infections and/or whether that in and of itself was a disability or could be a cause of the chronic ear infections.  The examiner specifically indicated that this question was outside the scope of her expertise as an audiologist and that, in essence, an ENT would be qualified to provide an opinion in this regard.  The RO should have obtained such an opinion.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the VA examiner to provide a specific opinion and that opinion was not obtained but the examiner specifically indicated how such an opinion could be obtained, another remand is required to comply with the remand instructions.  

Moreover, VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in July 2011, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion to include a likely etiology of any chronic ear infections.  That was not accomplished with respect to the July 2011 VA examination.  

Finally, as noted above, the RO certified the case to the Board without first readjudicating the matter.  In other words, the RO did not first consider the new evidence obtained on remand before it returned the case to the Board.  Subsequent to the July 2011 examination and August 2011 addendum, and the receipt of any additional evidence, the RO should have issued an SSOC as required under 38 C.F.R. §§ 19.31 and 19.37.  That defect must also be cured before the Board can proceed.  

In addition, it is noted that the veteran receives medical care through VA.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from March 2010.

Finally, the Board notes that the RO has been unable to obtain service treatment records for the Veteran's period of active duty from May 2005 to August 2006.  In that regard, the RO should again attempt to obtain the Veteran's records from his Reserve unit and from the U.S. Army Human Resources Commend (address code 11).  See M21-1MR, III, iii.2.J.69.a.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran as pertinent to the Veteran's claim of service connection for an ear disability to include hearing loss that are not already of record.  

2.  Also, associate with the claims file all available VA medical records dating from March 2010.  

3.  Request the Veteran's service treatment records for the period of service dating from May 2005 to August 2006 from the Veteran's Reserve unit and from the U.S. Army Human Resources Command (address code 11).  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Schedule the Veteran for a VA ENT examination to determine the current nature and likely etiology of the claimed hearing loss and chronic ear infections.  All indicated tests should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that there is any relationship between the current hearing loss and ear infections and service, to include the severe ear infection that occurred during service and/or acoustic trauma.  The examiner should also opine as to whether the right tympanic membrane scarring is at least as likely as not due to the in-service ear infection and whether that, in and of itself, is a disability or could be a cause of the chronic ear infections.  A complete rationale should accompany all opinions expressed.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


